           Case 2:20-cv-00134-GMN-EJY Document 15 Filed 03/19/21 Page 1 of 2




 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn Miller, Esq.
     Nevada Bar No. 7825
 3
     KRIEGER LAW GROUP, LLC
 4
     2850 W. Horizon Ridge Parkway
     Suite 200
 5   Henderson, Nevada 89052
     Phone: (702) 848-3855
 6   Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
 7
                           IN THE UNITED STATES DISCTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9                                                  )   Case No. 2:20-cv-00134-GMN-EJY
     CLIFTON L. JONES,                              )
10                                                  )
                        Plaintiff,                  )
11
                                                    )
     v.                                                 STIPULATION AND ORDER
                                                    )
12                                                      DISMISSING EQUIFAX INFORMATION
                                                    )   SERVICES, LLC WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES,                  )
13   LLC,                                           )
                        Defendant.                  )
14
                                                    )

15                                               STIPULATION
16          Plaintiff Clifton L. Jones and Equifax Information Services, LLC hereby stipulate and
17   agree that the above-entitled action shall be dismissed with prejudice as to Equifax in

18   …

19   …

20   …

21   …

22
     …

     …
23
     …
24
     …
25

26
                                                Page 1 of 2
27

28
             Case 2:20-cv-00134-GMN-EJY Document 15 Filed 03/19/21 Page 2 of 2




 1   accordance with Fed. R. Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees,

 2   prejudgment interest, and costs of suit.

 3           Dated: March 19, 2021

 4

 5
       By:     /s/ David Krieger, Esq.                  By:    /s/ Jeremy J. Thompson, Esq.
 6             David Krieger, Esq.                             Jeremy J. Thompson, Esq.
               KRIEGER LAW GROUP, LLC                          CLARK HILL PLLC
 7             2850 W. Horizon Ridge Parkway                   3800 Howard Hughes Parkway
               Suite 200                                       Suite 500
 8
               Henderson, Nevada 89052                         Las Vegas, NV 89169
 9
               Attorney for Plaintiff                          Attorney for Defendant

10

11                                               ORDER

12                                                        IT IS SO ORDERED.

13                                                        Dated this ____
                                                                      19 day of March, 2021.

14

15                                                        ___________________________
                                                          Gloria M. Navarro, District Judge
16
                                                          UNITED STATES DISTRICT COURT
17

18

19

20

21

22

23

24

25

26
                                                Page 2 of 2
27

28
